Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I, drawn to a fusion protein comprising a targeting moiety, a plasma protein binding domain, and a toxin or biological variant thereof, in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that a serious burden would result if all of the claims are examined together.  This is not found persuasive because search burden is not a factor used in determining whether inventions have a special technical feature that makes a contribution over the prior art in order to establish unity of invention.  The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because the lack a special technical feature. Specifically, the shared technical feature of a fusion protein comprising a targeting moiety, a plasma protein binding domain, and a toxin or biological variant thereof, does not make a contribution over the prior art in view of Gao et al (WO2015157595A1) as stated on the Written Opinion of the International Search Authority mailed 03/31/2021. Of further note, the inventions of Groups I and IV, in particular, do not share the same technical feature as the fusion protein of Group I is generic and that of Group IV specifically comprises an anti-PD1/anti-CTLA4 antibody as the targeting moiety. Lastly, as stated in the Restriction/Election Requirement mailed on 02/02/2022 the species are distinct from each other because the anti-PD1 and anti-CTLA4 antibodies have a unique amino acid sequence and thus differ in structure, function, and chemical/physical properties. Moreover, anti-PD1 antibodies and anti-CTLA4 antibodies have different antigenic targets and thus affect different biological pathways. Additionally, T cells and B cells differ in structure and function; and each autoimmune disease has a unique pathophysiology and etiology. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 40, 42, 46, 48, 49, 50, 51, 55, and 68-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2022. 
	Claims 1-4, 14, 31, and 37 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
Written Description
Claims 1-4, 14, 31, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that Applicant developed a fusion protein comprising an anti-PD1 scFv antibody, an albumin-binding protein domain, and a modified Pseudomonas exotoxin and exhibiting 1) selective toxicity to PD-1 positive cells, 2) binding to mouse albumin, 3) and prevention of diabetes in a mouse model (Example 1);  however, as presently written, the claims fail to disclose any structural features for the broad genus of targeting moieties or plasma protein binding domains that is correlated with the function of binding to a specific target such as PD-1 or a plasma protein, respectively.  
The term "targeting moiety" within the scope of the claimed invention refers to the portion of the fusion protein that specifically binds a selected target, wherein the targeting moiety can be, for example, a saccharide or polysaccharide, a peptide, a peptide ligand, a hormone, a growth factor, a cytokine, or an antibody or fragment thereof (Page 13, Ln. 5-21) whereas a plasma binding protein can also encompass antibodies or fragments thereof that bind to a plasma protein.
With respect to an antibody or fragment thereof, it is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for 1) the genus of targeting moieties that are antibodies or antigen binding fragments that bind to any given target let alone PD-1 or 2) the genus of plasma protein binding domains that are antibodies or fragments thereof that bind to any given plasma protein let alone albumin. While Applicant has provided examples of  anti-PD-1 antibodies nivolumab, pembrolizumab, pidilizumab, MEDI0680, BMS -936559, clone J116, Keytruda, and Opdivo (Page 19, Ln. 31-33), as well as an albumin protein binding domain of SEQ ID NO: 6, 13, 14, or 15 (Page 29, Ln. 17-29), such disclosure does not adequately represent the structural diversity of the claimed genus of targeting moieties such as anti-PD-1 scFv antibodies or plasma protein binding domains that can be used in the claimed fusion protein. 
While the targeting moieties or plasma protein binding domains of the claimed invention are intended to bind PD-1 or albumin, respectively, artisans would not be able to envision the complete structure of a targeting moiety or plasma protein binding domains  in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigens alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
It should be further noted that claim 14 recites a biologically active variant of the anti-PD-1 antibody nivolumab. The biologically active variants of nivolumab encompass undefined amino acid mutations that can be present in the CDRs and/or VH/VL domains. The amino acid mutations that may be present in these biologically active variants can be caused for instance by addition, deletion, substitution, or insertion. However, there is no guidance provided in the specification about which specific amino acids can vary in a biologically active variant of nivolumab such that the ability of the variant to bind to PD-1 is retained.
Therefore, the claimed genus of targeting moieties and plasma protein binding domains lacks adequate written description because there does not appear to be any correlation between the structure of the claimed targeting moieties or plasma protein binding domains and the function of binding to any given antigen let alone PD-1 or albumin, respectively. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of targeting moieties at the time the instant application was filed.

Claim Rejections - 35 USC § 112
Enablement
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is broadly drawn to the fusion protein comprising the anti-PD-1 antibody nivolumab or a biologically active variant thereof.	
The specification teaches that Applicant developed a fusion protein comprising an anti-PD1 scFv antibody, an albumin-binding protein domain, and a modified Pseudomonas exotoxin and exhibiting 1) selective toxicity to PD-1 positive cells, 2) binding to mouse albumin, 3) and prevention of diabetes in a mouse model (Example 1). 
The specification, however, does not provide any working example demonstrating that different amino acid mutations can be made in the CDR or variable domains of the claimed anti-PD1 antibodies (e.g. nivolumab) such that binding to a PD-1 is retained; and if the claimed antibody is unable to bind to PD-1, artisans would not have a practical use for such an antibody within the scope of the claimed invention. 
As stated earlier, the biologically active variant of the anti-PD-1 antibody nivolumab encompass undefined amino acid mutations in the antibody that can present in the CDRs and/or variable domains. The amino acid mutations that may be present in these biologically active variants can be caused for instance by addition, deletion, substitution, or insertion. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). Without a reduction to practice, it is unclear which specific amino acid mutations can be made, in a biologically active variant of nivolumab such that the ability of the variant to bind to PD-1 is retained. 
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in a biologically active variant of the anti-PD1 antibody nivolumab of the claimed invention such that the ability to bind to PD-1 is retained.  Further, absent of evidence to the contrary, amino acid mutations that can be made in the CDRs or VH and VL sequences of the anti-PD-1 antibody can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind to a PD-1. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies that bind to PD-1 over the full scope of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 37 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gao et al (WO2015157595A1). 	
Gao discloses a fusion protein comprising a cysteine-engineered antibody, which specifically binds to at least one target such as PD-1, and one or more heterologous moieties conjugated to the engineered cysteines, wherein the heterologous moieties can include toxins such as Pseudomonas exotoxin and serum half-life extenders such as albumin binding polypeptide (see entire document, in particular, Abstract, Claims, Para. 0001, 0130, 0131, 0140, 0143, and 0170).   Of note, the pseudomonas exotoxin (Uniprot: P11439) necessarily comprises the amino acid sequence of SEQ ID NO: 5 recited in the claims as evidenced by the full-length sequence provided in the UniprotKB database, identifier P11439 and stated on Page 38, Ln. 20-33 of the Specification. The cysteine-engineered antibody can be an scFv antibody (Para. 0124). In some embodiments, one or more linkers are interposed between the heterologous moiety and the cysteine-engineered antibody (Para.0130), wherein the linker is a naturally-occurring or synthetic peptide linker (Para. 0158 and 0162). Accordingly, the fusion protein can be represented by the formula CEP-(L-H)p, wherein CEP is the Cysteine Engineered Protein (i.e., antibody), L is a linker, H is a heterologous moiety, and p is 1, 2, 3, or 4 (Para. 0130).  A linker can also be present between any two heterologous moieties of the fusion protein (Para. 0158). Further disclosed are pharmaceutical compositions comprising the fusion proteins and at least one pharmaceutically acceptable carrier (Para. 0204). 
Thus, Gao meets the limitations of instant claims 1-4 and 37. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claims 1-4 and 37 above, in view of Guo et al (Guo, Liting et al. Journal of Cancer vol. 8,3 410-416. 10 Feb. 2017, doi:10.7150/jca.17144), hereinafter Guo. 
The teachings of Gao have been discussed above and differ from the instantly claimed invention in that it is not taught that the anti-PD-1 antibody of the fusion protein is nivolumab. 
However, Guo teaches that nivolumab is the first fully human IgG4 PD-1 immune checkpoint blocking antibody that disrupts the interaction between PD-1 receptor and its ligands PD-L1 and PD-L2, thereby inhibiting the cellular immune response and promoting antitumor immunity. In clinical trials, nivolumab was shown to prolong progression free survival, increase response rates, and provide an effective and safe alternative for patients. Further, nivolumab is superior to standard chemotherapy in patients with tumor (see entire document, in particular, Abstract, Introduction, and Conclusion). 
It would have been obvious to one of ordinary skill in the art to modify the fusion protein disclosed by Gao such that the anti-PD-1 antibody is nivolumab. One of ordinary skill in the art would have been motivated to do so since nivolumab is an anti-PD-1 antibody that prolongs progression free survival, increases response rates, provides and effective and safe alternative for patients, and is generally superior to standard chemotherapy. Additionally, it would have been obvious to artisans to substitute anti-PD-1 antibody present in the fusion protein disclosed by Gao with the anti-PD-1 antibody nivolumab disclosed by Guo since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Thus, one of ordinary skill in the art would expect that the fusion protein of Gao comprising nivolumab as the anti-PD-1 antibody and an albumin-binding polypeptide can effectively treat a disease or disorder such as cancer in a subject.   

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claims 1-4 and 37 above, in view of Nilvebrant et al (Nilvebrant, Johan, and Sophia Hober. “Computational and structural biotechnology journal vol. 6 e201303009. 1 Sep. 2013, doi:10.5936/csbj.201303009), hereinafter Nilvebrant. 
The teachings of Gao have been discussed above and differ from the instantly claimed invention in that it is not taught that the albumin-binding polypeptide comprises the amino acid sequence of SEQ ID NO: 6.
However, Nilvebrant teaches that the albumin binding domain variant ABD035 has an extremely high affinity with an equilibrium dissociation constant (KD) for human serum albumin of 120 femtomolar, improved binding to albumin of several other species, and beneficial biophysical properties such as high solubility. Further, ABD035 has been successfully evaluated as half-life extending fusion partners in vivo to achieve significantly improved pharmacokinetics of the protein of interest (see entire document, in particular, “ABD and serum half-life” section). The amino acid sequence of ABD035 is the same that of the albumin-binding domain of SEQ ID NO: 6 recited in the instant claims (see Figure 4). 
It would have been obvious to one of ordinary skill in the art to use the albumin-binding domain ABD035 disclosed by Nilvebrant in the fusion protein disclosed by Gao. One of ordinary skill in the art would have been motivated to do so because ABD035 has an extremely high affinity for human serum albumin, improved binding to albumin of several other species, beneficial biophysical properties such as high solubility, and has been successfully used as half-life extending fusion partners in vivo. Therefore, one of ordinary skill in the art would expect that the fusion protein of Gao comprising the ABD035 as the albumin-binding polypeptide and anti-PD1-scFv as the targeting domain can be used to effectively treat a disease or disorder in a subject. 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644